Name: Commission Implementing Regulation (EU) NoÃ 974/2013 of 11Ã October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Nicaragua
 Type: Implementing Regulation
 Subject Matter: America;  international trade;  European Union law;  tariff policy;  trade;  European construction
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/10 COMMISSION IMPLEMENTING REGULATION (EU) No 974/2013 of 11 October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Nicaragua THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/734/EU, the Council authorised the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for the possibility of derogations from the rules of origin set out in Appendix 2 to Annex II in the framework of annual quotas. As the Union has decided to use that possibility, it is necessary to provide the conditions for the application of those derogations for imports from Nicaragua. (3) The quotas set out in Appendix 2A to Annex II should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement applies on a provisional basis as of 1 August 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin set out in Appendix 2A to Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement), shall apply to the products listed in the Annex to this Regulation. 2. The rules of origin referred to in paragraph 1 shall apply by derogation from the rules of origin set out in Appendix 2 to Annex II to the Agreement, within the quotas set out in the Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products listed in the Annex shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in the Annex shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX NICARAGUA Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. For the tariff quotas with quota order numbers from 09.7105 to 09.7138, the global yearly quota volume may not exceed the following number of items (pairs) for the respective calendar year: HS 2013 2014 2015 2016 2017 From 2018 Total Units per year (global quota per year, caps per subheading) 3 645 833 9 537 500 10 325 000 11 112 500 11 900 000 12 687 500 Order No CN code Description of goods Quota period Annual quota volume (in items (pairs) if not otherwise specified) 09.7105 6104 23 00 Womens or girls ensembles, of synthetic fibres From 1.8.2013 to 31.12.2013 20 833 From 1.1.2014 to 31.12.2014 54 000 From 1.1.2015 to 31.12.2015 58 000 From 1.1.2016 to 31.12.2016 62 000 From 1.1.2017 to 31.12.2017 66 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 70 000 09.7106 6104 42 00 Womens or girls dresses, of cotton From 1.8.2013 to 31.12.2013 81 250 From 1.1.2014 to 31.12.2014 210 600 From 1.1.2015 to 31.12.2015 226 200 From 1.1.2016 to 31.12.2016 241 800 From 1.1.2017 to 31.12.2017 257 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 273 000 09.7107 6104 43 00 Womens or girls dresses, of synthetic fibres From 1.8.2013 to 31.12.2013 31 250 From 1.1.2014 to 31.12.2014 81 000 From 1.1.2015 to 31.12.2015 87 000 From 1.1.2016 to 31.12.2016 93 000 From 1.1.2017 to 31.12.2017 99 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 105 000 09.7108 6104 53 00 Womens or girls skirts and divided skirts, of synthetic fibres From 1.8.2013 to 31.12.2013 12 500 From 1.1.2014 to 31.12.2014 32 400 From 1.1.2015 to 31.12.2015 34 800 From 1.1.2016 to 31.12.2016 37 200 From 1.1.2017 to 31.12.2017 39 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 42 000 09.7109 6104 63 00 Womens or girls trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.8.2013 to 31.12.2013 125 000 From 1.1.2014 to 31.12.2014 324 000 From 1.1.2015 to 31.12.2015 348 000 From 1.1.2016 to 31.12.2016 372 000 From 1.1.2017 to 31.12.2017 396 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 420 000 09.7110 6105 10 00 Mens or boys shirts, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 320 833 From 1.1.2014 to 31.12.2014 831 600 From 1.1.2015 to 31.12.2015 893 200 From 1.1.2016 to 31.12.2016 954 800 From 1.1.2017 to 31.12.2017 1 016 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 078 000 09.7111 6106 10 00 Womens or girls blouses, shirts and shirt-blouses, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 245 833 From 1.1.2014 to 31.12.2014 637 200 From 1.1.2015 to 31.12.2015 684 400 From 1.1.2016 to 31.12.2016 731 600 From 1.1.2017 to 31.12.2017 778 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 826 000 09.7112 6106 20 00 Womens or girls blouses, shirts and shirt-blouses, knitted or crocheted, of man-made fibres From 1.8.2013 to 31.12.2013 166 667 From 1.1.2014 to 31.12.2014 432 000 From 1.1.2015 to 31.12.2015 464 000 From 1.1.2016 to 31.12.2016 496 000 From 1.1.2017 to 31.12.2017 528 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 560 000 09.7113 6107 11 00 Mens or boys underpants and briefs, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 1 495 833 From 1.1.2014 to 31.12.2014 3 877 200 From 1.1.2015 to 31.12.2015 4 164 400 From 1.1.2016 to 31.12.2016 4 451 600 From 1.1.2017 to 31.12.2017 4 738 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 5 026 000 09.7114 6107 12 00 Mens or boys underpants and briefs, of man-made fibres From 1.8.2013 to 31.12.2013 220 833 From 1.1.2014 to 31.12.2014 572 400 From 1.1.2015 to 31.12.2015 614 800 From 1.1.2016 to 31.12.2016 657 200 From 1.1.2017 to 31.12.2017 699 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 742 000 09.7115 6108 22 00 Womens or girls briefs and panties, knitted or crocheted, of man-made fibres From 1.8.2013 to 31.12.2013 1 158 333 From 1.1.2014 to 31.12.2014 3 002 400 From 1.1.2015 to 31.12.2015 3 224 800 From 1.1.2016 to 31.12.2016 3 447 200 From 1.1.2017 to 31.12.2017 3 669 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 3 892 000 09.7116 6109 10 00 T-shirts, singlets and other vests, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 1 620 833 From 1.1.2014 to 31.12.2014 4 201 200 From 1.1.2015 to 31.12.2015 4 512 400 From 1.1.2016 to 31.12.2016 4 823 600 From 1.1.2017 to 31.12.2017 5 134 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 5 446 000 09.7117 6109 90 T-shirts, singlets and other vests, knitted or crocheted, of other textile materials than cotton From 1.8.2013 to 31.12.2013 416 667 From 1.1.2014 to 31.12.2014 1 080 000 From 1.1.2015 to 31.12.2015 1 160 000 From 1.1.2016 to 31.12.2016 1 240 000 From 1.1.2017 to 31.12.2017 1 320 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 400 000 09.7118 6203 23 Mens or boys ensembles, of synthetic fibres From 1.8.2013 to 31.12.2013 20 833 From 1.1.2014 to 31.12.2014 54 000 From 1.1.2015 to 31.12.2015 58 000 From 1.1.2016 to 31.12.2016 62 000 From 1.1.2017 to 31.12.2017 66 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 70 000 09.7119 6203 42 Mens or boys trousers, bib and brace overalls, breeches and shorts, of cotton From 1.8.2013 to 31.12.2013 416 667 From 1.1.2014 to 31.12.2014 1 080 000 From 1.1.2015 to 31.12.2015 1 160 000 From 1.1.2016 to 31.12.2016 1 240 000 From 1.1.2017 to 31.12.2017 1 320 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 400 000 09.7120 6203 43 Mens or boys trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.8.2013 to 31.12.2013 195 833 From 1.1.2014 to 31.12.2014 507 600 From 1.1.2015 to 31.12.2015 545 200 From 1.1.2016 to 31.12.2016 582 800 From 1.1.2017 to 31.12.2017 620 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 658 000 09.7121 6204 43 00 Womens or girls dresses, of synthetic fibres From 1.8.2013 to 31.12.2013 102 083 From 1.1.2014 to 31.12.2014 264 600 From 1.1.2015 to 31.12.2015 284 200 From 1.1.2016 to 31.12.2016 303 800 From 1.1.2017 to 31.12.2017 323 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 343 000 09.7122 6204 44 00 Womens or girls dresses, of artificial fibres From 1.8.2013 to 31.12.2013 58 333 From 1.1.2014 to 31.12.2014 151 200 From 1.1.2015 to 31.12.2015 162 400 From 1.1.2016 to 31.12.2016 173 600 From 1.1.2017 to 31.12.2017 184 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 196 000 09.7123 6204 62 Womens or girls trousers, bib and brace overalls, breeches and shorts, of cotton From 1.8.2013 to 31.12.2013 570 833 From 1.1.2014 to 31.12.2014 1 479 600 From 1.1.2015 to 31.12.2015 1 589 200 From 1.1.2016 to 31.12.2016 1 698 800 From 1.1.2017 to 31.12.2017 1 808 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 918 000 09.7124 6204 63 Womens or girls trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.8.2013 to 31.12.2013 145 833 From 1.1.2014 to 31.12.2014 378 000 From 1.1.2015 to 31.12.2015 406 000 From 1.1.2016 to 31.12.2016 434 000 From 1.1.2017 to 31.12.2017 462 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 490 000 09.7125 6205 20 00 Mens or boys shirts, of cotton From 1.8.2013 to 31.12.2013 137 500 From 1.1.2014 to 31.12.2014 356 400 From 1.1.2015 to 31.12.2015 382 800 From 1.1.2016 to 31.12.2016 409 200 From 1.1.2017 to 31.12.2017 435 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 462 000 09.7126 6207 11 00 Mens or boys underpants and briefs, of cotton From 1.8.2013 to 31.12.2013 152 083 From 1.1.2014 to 31.12.2014 394 200 From 1.1.2015 to 31.12.2015 423 400 From 1.1.2016 to 31.12.2016 452 600 From 1.1.2017 to 31.12.2017 481 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 511 000 09.7127 6207 19 00 Mens or boys underpants and briefs, of other textile materials From 1.8.2013 to 31.12.2013 22 917 From 1.1.2014 to 31.12.2014 59 400 From 1.1.2015 to 31.12.2015 63 800 From 1.1.2016 to 31.12.2016 68 200 From 1.1.2017 to 31.12.2017 72 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 77 000 09.7128 6207 21 00 Mens or boys nightshirts and pyjamas, of cotton From 1.8.2013 to 31.12.2013 39 583 From 1.1.2014 to 31.12.2014 102 600 From 1.1.2015 to 31.12.2015 110 200 From 1.1.2016 to 31.12.2016 117 800 From 1.1.2017 to 31.12.2017 125 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 133 000 09.7129 6207 22 00 Mens or boys nightshirts and pyjamas, of man-made fibres From 1.8.2013 to 31.12.2013 8 333 From 1.1.2014 to 31.12.2014 21 600 From 1.1.2015 to 31.12.2015 23 200 From 1.1.2016 to 31.12.2016 24 800 From 1.1.2017 to 31.12.2017 26 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 28 000 09.7130 6207 91 00 Mens or boys singlets and other vests, bathrobes, dressing gowns and similar articles, of cotton From 1.8.2013 to 31.12.2013 66 667 From 1.1.2014 to 31.12.2014 172 800 From 1.1.2015 to 31.12.2015 185 600 From 1.1.2016 to 31.12.2016 198 400 From 1.1.2017 to 31.12.2017 211 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 224 000 09.7131 6208 21 00 Womens or girls nightdresses and pyjamas, of cotton From 1.8.2013 to 31.12.2013 41 667 From 1.1.2014 to 31.12.2014 108 000 From 1.1.2015 to 31.12.2015 116 000 From 1.1.2016 to 31.12.2016 124 000 From 1.1.2017 to 31.12.2017 132 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 140 000 09.7132 6208 22 00 Womens or girls nightdresses and pyjamas, of man-made fibres From 1.8.2013 to 31.12.2013 37 500 From 1.1.2014 to 31.12.2014 97 200 From 1.1.2015 to 31.12.2015 104 400 From 1.1.2016 to 31.12.2016 111 600 From 1.1.2017 to 31.12.2017 118 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 126 000 09.7133 6208 91 00 Womens or girls singlets and other vests, briefs, panties, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, of cotton From 1.8.2013 to 31.12.2013 4 167 From 1.1.2014 to 31.12.2014 10 800 From 1.1.2015 to 31.12.2015 11 600 From 1.1.2016 to 31.12.2016 12 400 From 1.1.2017 to 31.12.2017 13 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 14 000 09.7134 6208 92 00 Womens or girls singlets and other vests, briefs, panties, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, of man-made fibres From 1.8.2013 to 31.12.2013 4 167 From 1.1.2014 to 31.12.2014 10 800 From 1.1.2015 to 31.12.2015 11 600 From 1.1.2016 to 31.12.2016 12 400 From 1.1.2017 to 31.12.2017 13 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 14 000 09.7135 6212 10 BrassiÃ ¨res, whether or not knitted or crocheted From 1.8.2013 to 31.12.2013 12 500 From 1.1.2014 to 31.12.2014 32 400 From 1.1.2015 to 31.12.2015 34 800 From 1.1.2016 to 31.12.2016 37 200 From 1.1.2017 to 31.12.2017 39 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 42 000 09.7136 6212 20 00 Girdles and panty girdles, whether or not knitted or crocheted From 1.8.2013 to 31.12.2013 208 333 From 1.1.2014 to 31.12.2014 540 000 From 1.1.2015 to 31.12.2015 580 000 From 1.1.2016 to 31.12.2016 620 000 From 1.1.2017 to 31.12.2017 660 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 700 000 09.7137 6212 30 00 Corselettes, whether or not knitted or crocheted From 1.8.2013 to 31.12.2013 8 333 From 1.1.2014 to 31.12.2014 21 600 From 1.1.2015 to 31.12.2015 23 200 From 1.1.2016 to 31.12.2016 24 800 From 1.1.2017 to 31.12.2017 26 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 28 000 09.7138 6212 90 00 Corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted From 1.8.2013 to 31.12.2013 416 667 From 1.1.2014 to 31.12.2014 1 080 000 From 1.1.2015 to 31.12.2015 1 160 000 From 1.1.2016 to 31.12.2016 1 240 000 From 1.1.2017 to 31.12.2017 1 320 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 400 000